Citation Nr: 1707397	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  05-27 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to a psychiatric disability.

4.  Entitlement to service connection for a sleep disability, to include as secondary to a psychiatric disability.

5.  Entitlement to an effective date earlier than April 22, 2014 for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).

6.  Entitlement to service connection for a left hip fracture, to include as secondary to service-connected peripheral neuropathy of the left lower extremity.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).  

In a December 2007 decision, the Board remanded claims for entitlement to service connection for a skin disorder, bilateral hearing loss, tinnitus, vertigo, and denied claims for entitlement to service connection for a psychiatric disorder (to include PTSD), IBS, and a sleep disorder.  The Veteran appealed the denials to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2008 Order, granting a Joint Motion for Remand (JMR), the Court vacated the Board's December 2007 decision as to the denials of the claims for entitlement to service connection for a psychiatric disorder, IBS, and a sleep disorder, and remanded the claims to the Board for additional development and readjudication in compliance with the JMR.

After conducting additional development, the Board issued a decision in September 2009 which denied entitlement to service connection for a psychiatric disorder (to include PTSD), IBS, a sleep disorder, bilateral hearing loss, tinnitus, and vertigo.  The Veteran again appealed the Board's decision to the Court.  In an April 2010 Order, the Court granted another JMR and vacated the Board's September 2009 decision.  The Court remanded the claims to the Board for additional development and readjudication in compliance with the JMR.

The Veteran appointed John Berry as his representative in December 2003.  In a November 2016 letter, prior to re-certification of the Veteran's appeal to the Board later in November 2016, Mr. Berry submitted a letter to the RO withdrawing his representation.  He sent the Veteran a copy of this letter.  The Board finds that Mr. Berry has properly revoked representation.  See 38 C.F.R. § 14.631(c) (2016).  To date, the Veteran has not submitted documentation appointing a new representative; as such, the Veteran is unrepresented in this appeal.

The issues of entitlement to service connection for vertigo, entitlement to an effective date prior to April 22, 2014 for the grant of TDIU, and entitlement to service connection for a left hip fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence of record does not show that a psychiatric disability is related to active duty service.

2.  The competent and probative evidence of record does not show that IBS is related to active duty service or to a service-connected disability.

3.  The competent and probative evidence of record does not show that a sleep disorder is related to active duty service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  IBS was not incurred in or aggravated by active service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  A sleep disorder was not incurred in or aggravated by active service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Prior to the initial adjudication of the Veteran's claim, a letter dated in March 2004 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In February 2008, the Social Security Administration (SSA) confirmed that the Veteran's SSA records could not be located.  Accordingly, further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

In addition, the RO obtained VA opinions pertaining to the Veteran's claims, most recently, in July 2016.  The VA opinions were based upon a review of the evidence in the claims file and provided supporting rationale for the opinions stated.  Although the opinions did not discuss the Veteran's lay statements, he has provided no lay statements regarding the etiology of his disabilities outside of his argument that IBS and a sleep disorder were caused or aggravated by a psychiatric disability.  The Board acknowledges the argument made by the Veteran's representative in October 2016, in which he stated that the VA opinions were inadequate because they were cursory and based on the lack of evidence in the service treatment records.  However, there is little evidence in the claims file in support of the Veteran's claims, and there is no specific evidence in favor of the Veteran's claims which the VA examiner did not address.  Accordingly, the Board finds the July 2016 VA opinions regarding the etiology of the Veteran's psychiatric disorder, IBS, and sleep disorder to be adequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Additionally, the Board observes that the July 2016 VA psychiatric opinion did not completely comply with the Board's June 2016 Remand directives.  In that regard, in its June 2016 Remand, the Board requested that the VA examiner provide an opinion as to the etiology of all previously diagnosed psychiatric disorders, as well as an explanation for the basis of any finding that the Veteran did not have a current psychiatric disorder.  The July 2016 VA examiner provided the requested etiological opinion, but did not address the basis for the finding that the Veteran did not have a current psychiatric disorder.  Nevertheless, the Board elects to decide the claim rather than remand for this opinion, because the Board is not denying the Veteran's claim for entitlement to service connection for a psychiatric disorder on the basis that a psychiatric disorder does not exist.  Rather, as explained in greater detail below, the denial is based upon a lack of evidence showing a nexus between the Veteran's psychiatric disorder and his active duty service.  As such, the Board finds that the July 2016 VA opinion substantially complied with the June 2016 Remand directives, and an additional remand for complete compliance with the June 2016 Remand directives is unnecessary, would not benefit the Veteran's claim, and would result in unnecessary delay.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, IBS, and a sleep disorder.  He alleges that IBS and a sleep disorder were caused or aggravated by his psychiatric disorder.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

I.  Psychiatric Disability

The Veteran contends that he has an acquired psychiatric disability which is related to his active duty service.  The Board observes that the Veteran has also claimed entitlement to service connection for posttraumatic stress disorder (PTSD).  However, the Veteran's claim for entitlement to service connection for PTSD was denied by the Board in a June 2016 decision; accordingly, the issue before the Board at this time is limited to entitlement to service connection for a psychiatric disorder other than PTSD.

The Veteran's service treatment records are silent as to any complaints of or treatment for a psychiatric disorder during service.  A November 1969 separation examination notes that the Veteran's psychiatric status was normal.  In a report of medical history, completed at that time, the Veteran denied depression, excessive worry, nervous trouble of any sort, and frequent trouble sleeping.

The first medical evidence of a psychiatric disability is shown in VA treatment records dated in 2004.  At that time, the Veteran reported that he felt depressed a large part of the time.  VA treatment records from 2005 reflect diagnoses of depression and show that the Veteran was prescribed Zoloft for his depressive symptoms.  VA treatment records from 2007 through 2015 note sporadic complaints of depression, and frequent denials of depressive symptoms.

In November 2011, the Veteran underwent a VA psychiatric examination.  The Veteran stated that he was single and that he enjoyed hunting, fishing, and spending time with friends.  The examiner reported that the Veteran did not have any psychiatric symptoms associated with a diagnosed mental disability.  After reviewing the Veteran's claims file and conducting an interview of the Veteran, the VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-IV criteria, and that the Veteran did not have a mental disorder that conformed to the DSM-IV.

In July 2016, a VA opinion was obtained with regard to the Veteran's claimed psychiatric disability.  After reviewing the Veteran's claims file, the VA examiner opined that it was less likely than not that the Veteran had a psychiatric disability which was etiologically related to his active duty service.  In support of the opinion, the examiner cited the Veteran's service treatment records, which were silent as to any psychiatric symptoms, and the lack of regular treatment for psychiatric symptoms.  

The Board finds that the evidence of record does not support entitlement to service connection for an acquired psychiatric disorder.  The evidence reflects diagnoses of depression during the pendency of the Veteran's claim.  Accordingly, there is evidence of a current diagnosis of depression for purposes of the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a diagnosis shortly before the claim was files could also meet the requirement of a current disability).

However, there is no competent objective evidence of in-service incurrence of a psychiatric disorder.  The Veteran's service treatment records are negative for any complaints, diagnoses, or treatment for a psychiatric disorder.  The Veteran's November 1969 separation examination shows that his psychiatric status was normal at service discharge.  Moreover, in a report of medical history, completed at that time, the Veteran denied a history of frequent trouble sleeping; depression or excessive worry; and nervous trouble of any sort.  Further, the Veteran has not reported any symptoms of a psychiatric disability during military service.

Additionally, there is no competent and credible evidence of record showing a nexus between the Veteran's current depression and his military service.  There is no medical evidence of record linking any currently diagnosed psychiatric disorders to service or to any incident of service, and the July 2016 VA examiner concluded that the records did not substantiate a service-connected mental disorder.  The Board finds the July 2016 VA opinion probative in this case, as the examiner's opinion was based upon an accurate review of the evidence in the claims file, and the examiner provided supporting explanation and rationale for the conclusion reached.  Further, the first objective medical evidence of a psychiatric disorder was in 2004, over 35 years after service discharge.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).

The Board acknowledges the Veteran's lay statements that his psychiatric disorder is related to his active duty service.  However, the Veteran has not been shown to have the experience, training, or education necessary to make an etiological opinion on the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of psychiatric disabilities.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007). 

In sum, the service records do not show evidence of a chronic psychiatric disorder during service and the post-service medical evidence of record does not demonstrate a relationship between the current psychiatric disorder and service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, and service connection is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against the Veteran's claim, doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014);Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  IBS and Sleep Disorder

The Veteran contends that his IBS and sleep disorder were caused or aggravated by his psychiatric disorder.  

Initially, the Board observes that the Veteran's service treatment records do not show any complaints or treatment for IBS or a sleep disorder.  A November 1969 separation examination reflects that the Veteran's gastrointestinal system and psychiatric system were normal at discharge.  Additionally, in a report of medical history completed at separation, the Veteran denied symptoms of frequent trouble sleeping and intestinal or stomach trouble.

An October 2004 VA treatment record notes that the Veteran reported a history of irritable bowel syndrome, which had been ongoing for many years.  He also complained of difficulty sleeping.  Diagnoses included irritable bowel syndrome.  A January 2005 VA treatment record also reflects a diagnosis of irritable bowel syndrome.  In August 2005, the Veteran complained of difficulty sleeping.  The VA physician prescribed Trazodone to help the Veteran sleep.  In August 2007, the Veteran reported a history of IBS.  In October 2008, he stated that he was taking medication for depression and to help sleep.  In August 2009, the Veteran noted a longstanding problem with IBS.  

In December 2011, the Veteran underwent a VA intestinal examination.  The Veteran reported a 20 year history of IBS, which he described as alternating between constipation and diarrhea.  The VA examiner performed a physical examination and diagnosed irritable bowel syndrome.  After reviewing the Veteran's claims file, the VA examiner opined that it was less likely than not that the Veteran's IBS was caused or aggravated by PTSD or another psychiatric disorder.  The examiner explained that the cause of IBS was unknown and also that the Veteran denied any triggers causing or aggravating his IBS symptoms.  In that regard, the Veteran described his IBS symptoms as chronic and static.

VA treatment records from 2013 through 2015 reflect continued reports of IBS and continued treatment with Trazodone for sleep problems.

In a July 2016 VA opinion, the VA examiner concluded that it was less likely than not that the Veteran had a sleep disorder which was related to active duty service or a service-connected psychiatric disability.  The examiner explained that the service treatment records were silent as to any complaints of problems sleeping, and that the Veteran's current sleeping problems were identified almost 40 years after service discharge.  The examiner also noted that the Veteran's contention that the sleep problems were secondary to a psychiatric disability was moot, as there was no evidence of a service-connected psychiatric disorder.

A July 2016 VA opinion also found that it was less likely than not that the Veteran's IBS was related to active duty service or a service-connected psychiatric disability.  The examiner explained that there was no evidence of symptoms of IBS during service, and that IBS is not known medically to be related to a psychiatric disability.

The Board finds that the evidence of record does not support entitlement to service connection for IBS or a sleep disorder.  The evidence reflects diagnoses of IBS and a sleep disability.  See Degmetich, 104 F.3d at 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, there is no competent objective evidence of in-service incurrence of IBS or a sleep disability.  The Veteran's service treatment records are negative for any complaints, diagnoses, or treatment for a IBS or a sleep disorder.  The Veteran's November 1969 separation examination shows that his psychiatric status and gastrointestinal system were normal at service discharge.  Moreover, in a report of medical history, completed at that time, the Veteran denied a history of frequent trouble sleeping and intestinal or stomach problems.  Further, the Veteran has not reported any symptoms of IBS or a sleep disorder during military service.

Additionally, there is no competent and credible evidence of record showing a nexus between the Veteran's current IBS or sleep problems and his military service.  There is no medical evidence of record linking any of the Veteran's IBS or sleep disorder to service or to any incident of service, and the July 2016 VA examiner concluded that the Veteran's IBS and sleep disorders were not etiologically related to his active duty service.  The Board finds the July 2016 VA opinions probative in this case, as the examiner's opinions were based upon an accurate review of the evidence in the claims file, and the examiner provided supporting explanation and rationale for the conclusion reached.  Further, the first objective medical evidence of IBS or a sleep disorder was in 2004, over 35 years after service discharge.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).

With regard to the Veteran's argument that his IBS and sleep disorder are secondary to his psychiatric disability, service connection for a psychiatric disability is denied in this decision.  38 C.F.R. § 3.310; see Allen v. Brown, 7 Vet. App. 439 (1995)(en banc) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  Thus, service connection for IBS and a sleep disorder may not be granted on a secondary basis.  

The Board acknowledges the Veteran's lay statements that his IBS and sleep disorder were caused or aggravated by a psychiatric disorder.  However, as discussed above, service connection is not in effect for a psychiatric disorder; accordingly, service connection for IBS or a sleep disorder may not be awarded on a secondary basis.  Additionally, the Veteran has not been shown to have the experience, training, or education necessary to make an etiological opinion on the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of IBS and sleep disorders.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. 428; see also Jandreau, 492 F.3d at 1377, n.4. 

In sum, the service records do not show evidence of IBS or a sleep disorder during service; the post-service medical evidence of record does not demonstrate a relationship between IBS or a sleep disorder and service; and the evidence does not show that IBS or a sleep disorder were caused or aggravated by a service-connected disability.  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for IBS and a sleep disorder, and service connection is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against the Veteran's claim, doctrine is not for application.  See 38 U.S.C.A. § 5107(b);Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for a psychiatric disability other than PTSD, diagnosed as depression, is denied.

Entitlement to service connection for IBS is denied.

Entitlement to service connection for a sleep disorder is denied.


REMAND

I.  Vertigo

In its June 2016 Remand, the Board requested a new VA opinion with regard to the etiology of the Veteran's vertigo, finding that the November 2011 VA opinion did not provide supporting rationale for the opinion that the Veteran's vertigo was not related to his active duty service or to a service-connected disability.  In compliance with the Board's June 2016 Remand, a new opinion was obtained in July 2016.  The July 2016 VA opinion concluded that it was less likely than not that the Veteran's vertigo was related to his active duty service because there was no documentation of treatment for vertigo during active duty service or before 2000.  Additionally, the examiner concluded that it was less likely than not that the Veteran's vertigo was caused or aggravated by his service-connected bilateral hearing loss or tinnitus because hearing loss is a cochlear disability and vertigo is a vestibular disability.  Also, the examiner explained that tinnitus is a subjective symptom of a hearing or cochlea disability and does not cause or aggravate vertigo.

While the July 2016 opinion provided the opinions requested by the Board's June 2016 Remand, the Veteran's representative argues in an October 2016 letter that the VA opinion is inadequate because the examiner did not address whether the Veteran's vertigo was etiologically related to the acoustic trauma which occurred during service and was the basis for the awards of service connection for bilateral hearing loss and tinnitus.  The Board agrees.  Although there is no documented evidence of symptoms of vertigo during service, VA has conceded acoustic trauma during service.  Accordingly, a VA opinion should be obtained as to whether the Veteran's vertigo is etiologically related to the conceded in-service acoustic trauma.

II.  Earlier Effective Date for TDIU and Service Connection for a Left Hip Fracture

In its June 2016 decision, the Board remanded the issues of entitlement to an effective date prior to April 22, 2014 for the award of TDIU and entitlement to service connection for a left hip fracture to the RO for the issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  Review of the claims file reflects that a statement of the case has not yet been issued.  Accordingly, these issues are remanded for compliance with the June 2016 Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).


Accordingly, the case is REMANDED for the following action:

1.  Request a supplemental opinion from a suitably qualified examiner as to the nature and etiology of the Veteran's vertigo.  The claims file and a copy of this Remand must be provided to, and reviewed by, the examiner in conjunction with the examination.  Following a review of the evidence in the claims file, the examiner should provide the following opinion:

*Is it at least as likely as not (a 50 percent probability or greater) that any vertigo is related to the Veteran's in-service acoustic trauma, which has been conceded by VA?

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Take appropriate action, including the issuance of a statement of the case and the notification of the Veteran's appellate rights regarding the issues of entitlement to an earlier effective date for the award of TDIU and entitlement to service connection for a left hip fracture.  38 C.F.R. § 19.26 (2016).  Remind the Veteran that, to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  If the Veteran perfects an appeal as to either of these issues, they should be returned to the Board for appellate review.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran must be furnished a supplemental statement of the case and be given the opportunity to respond.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


